Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0167702, filed on 12/21/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, limitation “masking at least one of the first pressure value and the second pressure value to generate masked pressure values” renders claim indefinite. The first part of this limitation, “at least one of the first pressure value and the second pressure value”, only required masking one of the two pressure values, but the second part of the claimed limitation, “to generate masked pressure values”, implies the more than one masked pressure values are generated. For examination purposes, the claim being read as –masking 
Claims 5-7 are rejected based on the claim dependence.
Regarding claim 5, limitation “the masking includes comparing the second pressure value to a third threshold value” creates claim ambiguity because a first threshold and a second threshold haven’t been introduced yet. It is noted that claim 6 which is depended on claim 5 introduced a first threshold value by claiming “comparing the first pressure to a first threshold value”, and claim 7 which is depended on claim 4 introduced a second threshold value by claiming “comparing the first pressure value to a second threshold value”. Rearranging the claim without introducing new matters is suggested.
	Claim 6 is rejected based on its claim dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (U.S. Publication 2020/0179215 hereinafter Lerner) in view of Tsukada et al. (U.S. Publication 2020/0146592 hereinafter Tsukada).
Regarding claim 1, Lerner discloses a method of controlling a driver of a walking assistance apparatus ([0032]: proportional control of an ankle exoskeleton assistive device), the method comprising: receiving (Figs. 4 and 5, [0030] and [0032]: to receive data from one or more sensors 502/402) a first pressure value and a second pressure value ([0030], [0032], [0033]: ratio of forces to be measured as a method to infer a center of pressure across a foot; sensors 502 may produce electrical signals 503 which may be proportional to a measured parameter (e.g. force, pressure, torque, acceleration) of sensor 502) from a first pressure sensor (Fig. 4, [0030]: force sensing assembly 402b) and a second pressure sensor (Fig. 4, [0030]: second force sensing assembly 402a), respectively; calculating a ratio between the first pressure value and the second pressure value ([0030]: ratio of force between the force from force sensing assemblies 402b and 402a; a method to infer center of pressure across a foot); calculating an assistance torque value based on the ratio ([0033], [0034]: desired assistive torque 509 is obtained based on estimated user-generated torque 507 which is calculated from the electrical signal of the sensor 502); and controlling the driver of the walking assistance apparatus ([0035]: motor controller 510 controls one or more motor 512) to output the assistance torque value (Fig. 5, [0035]: to apply assistive torque 513 to a body of the user for example an ankle of the user).
Lerner does not disclose determining a gain value based on the ratio and calculating an assistance torque value based on the ratio and the gain value.
However, Tsukada discloses a plurality of foot pressure sensors (Fig. 2A and [0042]: a plurality of foot sensors 10) and also teaches a method of determining a gain value based on the ratio ([0053]: adjust a gain for an analog signal of the pressure sensing unit when change in sensitivity due to individual differences in pressure distribution).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention to have modified Lerner’s method to determine a gain value based on the ratio as taught by Tsukada, for the benefit of providing more accurate pressure measurement reading for different users when change in sensitivity due to individual differences in pressure distribution, wearing of the pressure-sensing unit of the foot pressure sensor 10, or the like is equal to or more than a threshold (Tsukada’s [0053]). As a direct result of the modification, it would have been obvious to one of ordinary in the art before the effective filling date of the invention to have further modified Lerner’s method to calculate the assistance torque value based on the ratio and the gain value (as modified, the gain value is adjusted when change in sensitivity due to individual differences in pressure distribution is equal or greater than a threshold (Tsukada’s [0053]), as such, it would have been obvious to one of ordinary skill in the art  to apply the gain to the pressure measurement/ratio before calculating the desire assisted torque 513 (Lerner’s [0033]-[0035]) so that output assistive torque that is going to be applied to the ankle is more accurate due to the measured data/ratio is more accurate by accounting for differences sensitivity in pressure distribution of each individual (Tsukada’s [0053])).
Regarding claim 2, Lerner as modified, disclose the method of claim 1, wherein the first pressure sensor is associated with a first area of the walking assistance apparatus corresponding to a point along path of a center pressure (Fig. 4 and [0030]: 402b), and the second pressure sensor (Fig. 4: force sensing assembly 402a) is associated with a second area of the walking assistance apparatus corresponding to a ball of the foot of the user (Figure 4 shown the force sensing assembly 402a is corresponding to a ball of the foot of the user).
Lerner as modified does not explicitly discloses wherein the first pressure sensor is associated with a first area of the walking assistance apparatus corresponding to a heel of a foot of a user, and the second pressure sensor is associated with a second area of the walking assistance apparatus corresponding to a ball of the foot of the user.
However, Tsukada teaches the first pressure sensor is associated with a first area of the walking assistance apparatus corresponding to a heel of a foot of a user (Figure 2A, [0053]: heel bone) and the second pressure sensor is associated with a second area of the walking assistance apparatus corresponding to a ball of the foot of the user (Fig. 4, [0053]: metatarsal bone area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lerner’s method so that the first pressure sensor is associated with a first area of the walking assistance apparatus corresponding to a heel of a foot of a user, and the second pressure sensor is associated with a second area of the walking assistance apparatus corresponding to a ball of the foot of the user, as taught by Tsukasa, as art-recognized known locations where foot pressure sensing are measured.
Regarding claim 3, Lerner as modified, disclose the method of claim 1, wherein the calculating the ratio comprises: calculating an initial ratio between the first pressure value and the second pressure value ([0053]: the ratio of forces/pressure).
Lerner as modified does not explicitly disclose calculating a final ratio based on a value and the initial ratio.
However, Lerner discloses measured force may be processed with a mapping function ([0033]: measured force 505 may be processed with a mapping function 506; mapping function may be any arbitrary function or lookup table).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lerner’s method to apply the same mapping function to the ratio force (Lerner’s [0030]: ratio of force) in the similar manner as applying mapping function to the measure force (Lerner’s [0033]: measured force 505 is processed with mapping function 506) for calculating a final ratio based on a value (Lerner’s [0033]: mapping function may any arbitrary lookup table) and the initial ratio (Lerner’s [0030] and [0033]: measured force 505/ratio of force), in light of Lerner’s disclosure, to obtain an estimate user-generated torque (Lerner’s [0033]). 
Regarding claim 9, Lerner as modified, disclose the method of claim 1, wherein the determining the gain value (Tsukasa’s [0053]) comprises: determining a target gain value among a plurality of gain values based on the ratio ([0053]: adjust the gain…of the pressure sensing unit when change in sensitivity due to individual differences in pressure distribution is equal to or more than a threshold-which implies there more than 1 gain value, at least one gain value is used when the differences in pressure distribution is less than a threshold and at least another gain value is used when the differences in pressure distribution is equal or greater than the threshold).
Regarding claim 15, Lerner as modified, disclose the method of claim 1, wherein the controlling the driver comprises: controlling the driver of the walking assistance apparatus to output the assistance torque value (Lerner’s [0035]: controller 510 controls the motor to apply the desired assistive torque) to change an angle of an ankle of a user of the walking assistance apparatus (Lerner’s [0035]: apply a torque to the ankle of user would change an angle of the ankle).
Regarding claim 16, Lerner discloses a non-transitory computer-readable medium comprising computer readable instructions (Lerner’s [0032]: processor 522 (e.g. an ARM chip, a microcontroller) may comprise a computer having input, output, memory storage, and processing capabilities) that, when executed by a computer, configure the computer to perform the method of claim 1 ([0032]: the processor 522 configured to receive data from one or more sensors 502 and process the received data to determine an appropriate motor control 510 output; see claim 1 rejection above).
Regarding claim 17, Lerner discloses a walking assistance apparatus configured to provide an assistance torque to an ankle of a user ([0032]: proportional control of an ankle exoskeleton assistive device), the walking assistance apparatus comprising: a memory configured to store a program ([0032]: memory storage); and a processor ([0032]: processor 522) configured to execute the program ([0032]: processor configured to receive data from one or more sensors to determine an appropriate motor controller output) to, receive a first pressure value and a second pressure value from a first pressure sensor and a second pressure sensor ([0030] and [0032]: receiving data from one or more sensors 502/force sensing assembly 402a and 402b), respectively, calculate a ratio between the first pressure value and the second pressure value ([0030]: ratio of forces ), and control a driver to output the assistance torque value ([0035]: motor controller 510 controls one or more motor 512) such that the assistance torque is provided to the ankle of the user by the driver (Fig. 5, [0035]: to apply assistive torque 513 to a body of the user for example an ankle of the user).
Lerner does not disclose determining a gain value based on the ratio, and calculating an assistance torque value based on the ratio and the gain value.
However, Tsukada discloses a plurality of foot pressure sensors (Fig. 2A and [0042]: a plurality of foot sensors 10) and also teaches determining a gain value based on the ratio ([0053]: adjust a gain for an analog signal of the pressure sensing unit when change in sensitivity due to individual differences in pressure distribution).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention to have modified Lerner’s processor to determine a gain value based on the ratio as taught by Tsukada, for the benefit of providing more accurate pressure measurement reading for different users when change in sensitivity due to individual differences in pressure distribution, wearing of the pressure-sensing unit of the foot pressure sensor 10, or the like is equal to or more than a threshold (Tsukada’s [0053]). As a direct result of the modification, it would have been obvious to one of ordinary in the art before the effective filling date of the invention to have further modified Lerner’s processor to calculate the assistance torque value based on the ratio and the gain value (as modified, the gain value is adjusted when change in sensitivity due to individual differences in pressure distribution is equal or greater than a threshold (Tsukada’s [0053]), as such, it would have been obvious to one of ordinary skill in the art  to apply the gain to the pressure measurement/ratio before calculating the desire assisted torque 513 (Lerner’s [0033]-[0035]) so that output assistive torque that is going to be applied to the ankle is more accurate due to the measured data is more accurate by accounting for differences sensitivity in pressure distribution of each individual (Tsukada’s [0053])).
Regarding claim 18, Lerner discloses a walking assistance apparatus configured to assist walking of a user ([0032]: proportional control of an ankle exoskeleton assistive device), the walking assistance apparatus comprising: a first pressure sensor and a second pressure sensor configured to generate a first pressure value and a second pressure value ([0030] and [0032]: one or more sensors 502/force sensing assembly 402a and 402b), respectively, by sensing pressure values of a sole of a foot of the user (Figs. 4 and 5 shown this configuration); a processor ([0032]: processor 522) configured to, calculate a ratio between the first pressure value and the second pressure value ([0030] and[0032]: receive data from one or more sensors 502/ratio of force sensing assemblies 402a and 402b); and a driver ([0035]: motor controller 510 controls one or more motor 512) configured to output the assistance torque value (Fig. 5, [0035]: to apply assistive torque 513 to a body of the user for example an ankle of the user).
Lerner does not disclose determining a gain value based on the ratio, and calculating an assistance torque value based on the ratio and the gain value.
However, Tsukada discloses and also teaches determining a gain value based on the ratio ([0053]: adjust a gain of an amplifier for an analog signal of the pressure sensing unit when change in sensitivity due to individual differences in pressure distribution).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention to have modified Lerner’s processor to determine a gain value based on the ratio as taught by Tsukada, for the benefit of providing more accurate pressure measurement reading for different users when change in sensitivity due to individual differences in pressure distribution, wearing of the pressure-sensing unit of the foot pressure sensor 10, or the like is equal to or more than a threshold (Tsukada’s [0053]). As a direct result of the modification, it would have been obvious to one of ordinary in the art before the effective filling date of the invention to have further modified Lerner’s processor to calculate the assistance torque value based on the ratio and the gain value (as modified, the gain value is adjusted when change in sensitivity due to individual differences in pressure distribution is equal or greater than a threshold (Tsukada’s [0053]), as such, it would have been obvious to one of ordinary skill in the art  to apply the gain to the pressure measurement/ratio before calculating the desire assisted torque 513 (Lerner’s [0033]-[0035]) so that output assistive torque that is going to be applied to the ankle is more accurate due to the measured data is more accurate by accounting for differences sensitivity in pressure distribution of each individual (Tsukada’s [0053]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner and Tsukada as applied to claim 1 above, and further in view of Gray et al. (U.S. Publication 2016/0147841 hereinafter Gray).
Regarding claim 4, Lerner as modified, disclose the method of claim 1.
Lerner as modified, does not disclose the calculating the ratio comprises: masking the first pressure value and the second pressure value to generate masked pressure values; and calculating a ratio between the masked pressure values.
However, Gray discloses measuring multiple force/pressure zones of the foot (Fig. 2b, [0041] and [0043]: a schematic illustration of a number of discrete pressure zones on an insole is illustrated) and calculate the ratios between peak forces of the eight sensor zones ([0046] and [0049]) and also discloses prior to correlation of the measurement of two different sensors, a low pass filter is applied to both sets of data ([0059]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Lerner’s method of calculating the ratio to comprise masking the first pressure value and the second pressure value (by applying low pass filter to the forces measurement) to generate masked pressure values (the filtered force/pressure measurement are the masked pressure values); and calculating a ratio between the masked pressure values (the filtering step is done before calculating the force/pressure ratio, as such the result of the ratio is the ratio of the masked pressure values), in view of Gray’s disclosure, for the benefit of providing cleaner and easer to process the measured signals (Gray’s [0059]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner and Tsukada as applied to claim 1 above, and further in view of Ikeuchi et al. (U.S. Publication 2009/0048686 hereinafter Ikeuchi).
Regarding claim 10, Lerner as modified, disclose the method of claim 1.
Lerner as modified does not disclose wherein the calculating the assistance torque value comprises: determining whether to apply a second LPF to the assistance torque value based on the assistance torque value and a previous assistance torque value to generate a determination result; and calculating a filtered assistance torque value by applying the second LPF to the assistance torque value based on the determination result.
However, Ikeuchi discloses a low pass filter is applied to the output assistive torque to prevent a sudden change in the output force if the output assistive torque is suddenly changed ([0108]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Lerner’s method to comprise whether to apply a second LPF ([0108]: low-pass filter) to the assistance torque value based on the assistance torque value and a previous assistance torque value ([0108]: when the output in S302 suddenly changed- this implies that there is a comparation of the previous assistive output to the current assistive output to obtain the sudden change) to generate a determination result; and calculating a filtered assistance torque value by applying the second LPF to the assistance torque value based on the determination result, in view of Ikeuchi’s disclosure, for the benefit of reducing sudden change in the output assistive force/torque ([0108]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner and Tsukada as applied to claim 1 above, and further in view of Lim et al. (U.S. Publication 2018/0360347 hereinafter Lim).
Regarding claim 11, Lerner as modified, disclose the method of claim 1.
Lerner as modified does not disclose wherein the controlling the driver comprises: setting an output delay time associated with applying the assistance torque value; and controlling the driver to delay outputting the assistance torque value by the delay time.
However, Lim discloses a controller may set a gain associated with  a torque strength and also teaches the controlling the driver ([0086]: controller 120) comprises: setting an output delay time ([0086]: a delay associated with a torque output time) associated with applying the assistance torque value ([0086]: assistance torque); and controlling the driver to delay outputting the assistance torque value by the delay time ([0086]: controller 120 may control a strength of an assistance torque applied to the user 200 based on the gain, and may control a time at which the assistance torque is to be output based on the delay).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Lerner’s method to the controlling the driver comprises: setting an output delay time associated with applying the assistance torque value; and controlling the driver to delay outputting the assistance torque value by the delay time, as taught by Lim, for the benefit of  providing stably respond to a change in a surrounding environment or a sudden motion of the user and stop of the motion, and may enhance a regularity and stability so that the user may periodically walk (Lim’s [0086]).
Regarding claim 12, Lerner as modified, disclose the method of claim 1.
Lerner as modified, does not disclose wherein the controlling the driver comprises: controlling the driver based on an additional assistance torque pattern in response to the assistance torque value being maintained within a range.
However, Lim teaches controlling the driver based on an additional assistance torque pattern in response to the assistance torque value being maintained within a range ([0169] and [0170]: gait pattern parameters/torque profile; an existing gait pattern of a user may be analyzed and torque pattern parameter may be generated and stored. The walking assistance received the torque pattern parameters and generate the assistance torque based on the torque parameters).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Lerner’s method to comprise controlling the driver based on an additional assistance torque pattern in response to the assistance torque value being maintained within a range, as taught by Lim, to allow the control of assistance torque based on a desired user’s torque profile ([0170]).  
Regarding claim 13, Lerner as modified, disclose the method of claim 12, wherein the controlling the driver comprises: controlling the driver to flex and extend an ankle (Lerner’s Figs. 1 and 5, [0035]: apply assistive torque to the ankle; Lim’s [0070]: although Figure 4 shown a hip-type walking assistance apparatus, the walking assistance may applicable to assist an ankle) of a user of the walking assistance apparatus based on the additional assistance torque pattern (Lim’s [0169] and [0170]: output the assistance torque based on the torque profile).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner and Tsukada as applied to claim 1 above, and further in view of Unluhisarcikli et al. (U.S. Publication 2013/0226048 hereinafter Unluhisarcikli).
Regarding claim 14, Lerner as modified, disclose the method of claim 1, wherein the first pressure sensor and the second pressure sensor are associated with a sole of a foot of a  leg of a user (Lerner’s [0030] and [0033], Figures 4 and 5 shown the first and second force sensing assembly 402a and 402b/sensors 502 are associated with the sole of a foot of a user), and the controlling of the driver comprises: controlling the driver such that the driver assists legs of the user (Fig. 5, [0035]: motor controller 510 sends motor instructions 511 to one or more motor 512 to cause motor 512 to apply assistive torque 513 to a body of a user).
Lerner as modified silent as wherein specifically, the first pressure sensor and the second pressure sensor are associated with a first leg of a user, and controlling the driver such that the driver assists a second leg of the user, the second leg being different from the first leg.
However, Unlunhisarcikli teaches the first pressure sensor and the second pressure sensor are associated with a first leg of a user (Fig. 3, [0050]: a sensorized unactuated brace 312 attached to the healthy leg), and controlling the driver such that the driver assists a second leg of the user (Fig. 3, [0050]: an actuated brace 311 attached to the impaired leg, [0051]: the actuated brace 311 is driven by the a brushless DC motor and data from the sensors are used in synchronization with the user), the second leg being different from the first leg ([0050]: impaired leg is different from the healthy leg).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lerner’s method so that the first pressure sensor and the second pressure sensor are associated with a first leg of a user, and controlling the driver such that the driver assists a second leg of the user, the second leg being different from the first leg, as taught by Unlunhisarcikli, to synchronize the target trajectory based on the user’s intent in the situation where the device is being used with a patient with an impaired leg ([0023], [0051, and [0057]). 

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/MARGARET M LUARCA/             Primary Examiner, Art Unit 3785